Jenkins, P. J.
The Railroad Loan Company sued Smith on a promissory note for $75, the execution of which the defendant admitted. The defendant entered a plea setting up in substance that he purchased of the plaintiff certain shares of its capital stock; that at the time of the purchase and at divers times thereafter it was represented to him by the plaintiff that if he desired to borrow money the plaintiff would accept the stock as collateral for the loan, and that the value of the stock for all purposes of the loan would be eighty per cent, of its face value; that the defendant placed his stock with the plaintiff as collateral for the loan, that he had tendered it to the plaintiff in settlement of the loan, and that it was amply sufficient to pay the loan. On the trial of the case the defendant swore to a state of facts substantially in accordance with the plea, adding “that so far as he was concerned the stock paid the note.” The jury in the justice’s court returned a verdict in favor of the defendant, and the justice entered judgment accordingly. The judge of the superior court sustained a certiorari and entered final judgment in favor of the plaintiff in the amount sued for. Neither the plea nor the evidence admitted in support thereof showed a breach of any agreement or set up any valid defense to the suit on the note, and the judge of the superior court did not err in rendering the judgment.

Judgment affirmed.


Stephens and Bell, JJ., concur.